EXHIBIT 10.3




Non-Competition and Non-Solicitation Agreement







This Non-Competition and Non-Solicitation Agreement (the “Agreement”), dated as
of _______________, 2006 is entered into by and between Hasbro, Inc., a Rhode
Island corporation with a principal place of business at 1027 Newport Avenue,
Pawtucket, RI  02862 (the “Company”) and <<Name>> an individual with a residence
at <<Address>> (the “Employee”).  




WHEREAS, the Employee is a valued employee of the Company;




WHEREAS, the Employee has been offered a Contingent Stock Performance Award and
a Non-Qualified Stock Option Grant, (collectively, the “Award”) pursuant to the
Company’s 2003 Stock Incentive Performance Plan, as amended (the “Plan”) on or
about July 27, 2006 and as further described in that certain Contingent Stock
Performance Award Agreement and Stock Option Agreement by and between Employee
and the Company.




WHEREAS, the Company desires to secure from the Employee certain non-competition
and non-solicitation covenants in exchange for the granting of the Award.




NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, the Employee and
Company agree as follows:




WITNESSETH




1.  Non-Competition/Non-Solicitation.




(a)

In consideration of the Award, the Employee agrees that while employed by the
Company and for a period of one (1) year after Employee’s Date of Termination
(as defined below), the Employee will not directly or indirectly engage in any
business or enterprise (whether as an owner, partner, officer, employee,
director, investor, lender, consultant, independent contractor or otherwise,
except as the holder of not more than one percent (1%) of the combined voting
power of the outstanding stock of a publicly held company) that directly or
indirectly develops, designs, manufactures, markets or sells toys or games of
any kind or nature.




(b)

The geographic scope of this Section 1 shall extend to anywhere the Company or
any of its subsidiaries or affiliates is doing business at the time of the
Employee’s termination or cessation of employment with the Company.




(c)

Either alone or in association with others, the Employee agrees that while
employed by the Company and for a period of one (1) year after Employee’s Date
of Termination (as defined below), the Employee shall not solicit or permit any
person or organization directly or indirectly to solicit, any individual who at
the time of the solicitation is, or who within the six (6) month period prior to
such solicitation was, an employee of the Company to leave the employ of the
Company or terminate his/her relationship with the Company.




(d)

The Employee acknowledges that the restrictions set forth in this Section 1 are
necessary for the protection of the business and goodwill of the Company and
considers the restrictions to be reasonable for such purpose.  The Employee
agrees that any breach of this Agreement is likely to cause the Company
substantial and irrevocable damage and that any breach of this Section 1 would
entail the inevitable use and or disclosure of proprietary information and,
therefore, in the event of any breach of this Section 1 the Employee agrees that
the Company, in addition to such other remedies which may be available, shall be
entitled to specific performance and other injunctive relief without posting a
bond or other security.




(e)

If Employee violates the provisions of this Section 1, Employee shall continue
to be bound by the restrictions set forth herein until a period of one (1) year
has expired without any violation of this Section 1.  Employee further agrees
that in the event Employee violates the provisions of this Section 1, and the
Employee is receiving any severance pay or benefits from the Company, the
Company shall have no obligation to pay or provide any such benefits to the
Employee.  




(f)

If any restriction set forth in this Section 1 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.




2.  Date of Termination.  




The Employee’s “Date of Termination” shall be the first day after the Employee
is not employed by the Company or any entity directly or indirectly controlled
by the Company (a “Subsidiary”), regardless of the reason for the termination of
employment; provided that a termination of employment shall not be deemed to
occur by reason of a transfer of the Employee between the Company and a
Subsidiary or between two Subsidiaries; and further provided that the Employee’s
employment shall not be considered terminated while the Employee is on an
approved leave of absence from the Company or a Subsidiary.




3.  Entire Agreement.  




This Agreement contains the entire Agreement and understanding of the parties
hereto with respect of the subject matter contained herein and supersedes all
prior agreements, communications, representations and negotiations in respect
thereof, including any prior covenants not to compete between the Company and
the Employee.  




4.  Amendment.  




This Agreement may be amended only by written Agreement of the Employee and the
Company.  








5.  Severability.  




The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
and each other provision of this Agreement shall be severable and enforceable to
the extent permitted by law and any court determining the unenforceability of
any provisions shall have the power to reduce the scope or duration of such
provision to render such provision enforceable.




6.

Choice of Law and Jurisdiction.




This agreement shall be construed in accordance with the laws of the State of
Rhode Island, USA.  The parties consent to the exclusive jurisdiction of the
United States District Court for the District of Rhode Island for any dispute
arising hereunder.




7.

Notices.  




All notices required or permitted under this Agreement shall be in writing and
shall be deemed effective upon personal delivery or upon deposit in the United
States mail, by registered or certified mail, postage prepaid, addressed to the
Company at 1011 Newport Avenue, Pawtucket, RI  02862 Attention:  General
Counsel, and to Employee at the address set forth above, or at an address
otherwise designated by Employee.




IN WITNESS WHEREOF, the Employee has executed this Agreement, and the Company
has caused these presents to be executed in its name and on its behalf of the
date hereof.




Employee







__________________________

Signature







__________________________

Print Name







HASBRO, INC.







By:  ____________________________

Name:

Title:




















2





